 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                No. 2:02-CR-00151-MCE
12                   Plaintiff,
13          v.                                ORDER
14   SCOTT MICHAEL VOGELSANG,
15                   Defendant.
16

17         Defendant’s Amended Petition for Writ of Error Coram Nobis; Expungement (ECF

18   No. 284) is DENIED.

19         IT IS SO ORDERED.

20   Dated: November 20, 2019

21
22
23
24
25
26
27
28
                                              1
